Case 1:19-cv-03859-RPK-VMS Document 11 Filed 09/13/19 Page 1 of 2 PageID #: 61




GEORGIA M. PESTANA                                      Tnr Crrv oF NEW Yonx                            COREY S. SHOOCK
Acti ng   C orpora   lion   C ounse   I                                                                        Senior Counsel
                                                    LAW DEPARTMENT                                      phone: (212) 356-5051
                                                                                                        cshoock@law.nyc.gov
                                                            IOO   CHURCII STREET
                                                           NEW YORK, N.Y.   1OOO7




                                                                                    September 13,2019

BY ECF
Honorable Vera M. Scanlon
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                              Re          Kenneth V. Iacone. Sr. v. 123'd Precinct" et al.
                                          19 Civ. 38se (KAM) (VMS)

Your Honor:

                I am a Senior Counsel in the Office of Georgia M. Pestana, Acting Corporation
Counsel of the City of New York, and the attorney assigned to the above-referenced case. This
Office writes to inform the Court that after filing our response to the Court's Order dated July 30,
2019, the undersigned learned that Plaintifls mailing address has changed. (ECF No. 9.)
                              Accordingly, a copy of the response will be mailed to Plaintiff at the following
address:
                                          Kenneth V. Iacone. Sr.
                                          sBr #s679908
                                          Southern State Plison
                                          Unit 3, R, C 5-B
                                          4295 Route 47
                                          Delmont, New Jersey 083 I 14
Case 1:19-cv-03859-RPK-VMS Document 11 Filed 09/13/19 Page 2 of 2 PageID #: 62




            This Office thanks the Court for its attention to this matter.


                                                           Respectfully submitted,


                                                            6rtrfA
                                                           Co{ey S. Shoock
                                                           Senior Counsel
                                                           Special Federal Litigation Division
cc    BY MAIL
      Kenneth V. Iacone,   Sr.
      Plaintiff Pro Se
      sBr #5679908
      Southern State Prison
      Unit 3, R, C 5-B
      4295 Route 47
      Delmont, New Jersey 083114




                                               2
